DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 2, after “surface”, “.” should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al (U.S. Patent Publication 2016/0274330).
With respect to independent claim 1, Chiang et al teaches a photographic objective (page 1, paragraph [0003] and Figure 18) comprising, in a sequence from an object side end to an image side end, a first lens group (Figure 18, element 3) having a positive refractivity (Figure 19, focal length data for first lens element 3) with at least one lens (Figure 18, element 3), a second lens group (Figure 18, element 4) having a negative refractivity (Figure 19, focal length data for first lens element 4) with a single lens (Figure 18, element 4), a third lens group (Figure 18, element 5) having a negative refractivity (Figure 19, focal length data for first lens element 5) with a single lens (Figure 19, element 5) and a fourth lens group (Figure 18, element 6) having a positive refractivity (Figure 19, focal length data for first lens element 6) with at least one lens (Figure 18, element 6), wherein the lenses of the second and third lens groups each have a concave surface which face one another (Figure 18 and Figure 19, radius of curvature data for surface 42 and surface 51) and define an air lens, and satisfying the conditional expression 5.0 ≤ f1/f2 ≤ 9.0, as defined (Figure 19 data).
With regard to dependent claim 2, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographic objective wherein the first lens group has a single lens or two lenses (Figure 18, element 3).
With regard to dependent claim 3, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographic objective wherein the fourth lens group has a single lens or two lenses (Figure 18, element 6).
With regard to dependent claim 5, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographic objective wherein the lenses of the first and the fourth lens groups have a refractive index larger than or equal to 1.53 (Figure 19, refractive index data for first lens element 3 and fourth lens element 6) and an Abbe-number larger than or equal to 55 (Figure 19, Abbe number data for first lens element 3 and fourth lens element 6).
With regard to dependent claim 6, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographic objective wherein each lens group has at least one aspheric surface (Figure 20, aspherical coefficients for surfaces 31, 32, 41, 42, 51, 52, 61 and 62).
With regard to dependent claim 7, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, and further teaches such a photographic objective wherein each lens has at least one aspheric surface (Figure 20, aspherical coefficients for surfaces 31, 32, 41, 42, 51, 52, 61 and 62).
With regard to dependent claim 8, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, and further teaches such a photographic objective wherein both surfaces are aspheric for at least one of the lenses (Figure 20, aspherical coefficients for surfaces 31, 32, 41, 42, 51, 52, 61 and 62).
With regard to dependent claim 9, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, and further teaches such a photographic objective wherein an aperture diaphragm is provided that is arranged in the region of the first aspheric surface when considered from the object side (Figure 18, element 2 is position in the region of aspheric surface 31).
With regard to dependent claim 10, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographic objective wherein at least one of the following relationships is true: -6.0 ≤ fB/f2 ≤ -4.0; 5.0 ≤ fC/f2 ≤ 10.0; -3.0 ≤ f3/f1 ≤ -1.6; 10.0 ≤ fD/f2 ≤ 30.0; 1.0 ≤ fC/f1 ≤ 1.6 (Figure 19, fourth embodiment data); -1.2 ≤ fB/f1 ≤ -0.80; or 2.6 ≤ fD/f1 ≤ 5.0, as defined.
With regard to dependent claim 11, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographic objective wherein at least one of the following relationships is true: 0.585 ≤ fB/f ≤ 0.635; -1.2 ≤ fC/f3 ≤ -0.5 (Figure 19, fourth embodiment data); 0.3 ≤ fB/f3 ≤ 0.7; 0.9 ≤ f3/f ≤ 2.5; -3.0 ≤ fD/f3 ≤ -1.3; 0.2 ≤ fC/fD ≤ 0.62;-1.00 ≤ fC/f ≤ -0.70; or -1.0 ≤ fB/fC ≤ -0.60, as defined.
With regard to dependent claim 16, Chiang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographic objective wherein further the relationship 0.2 ≤ d’/f ≤ 0.4, as defined, is true (Figure 19, thickness data for first lens element 3 and focal length data).

Allowable Subject Matter
Claims 4 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the dependent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a photographic objective comprising, in a sequence from an object side end to an image side end, a first lens group having a positive refractivity with at least one lens, a second lens group having a negative refractivity with a single lens, a third lens group having a negative refractivity with a single lens and a fourth lens group having a positive refractivity with at least one lens, wherein the lenses of the second and third lens groups each have a concave surface which face one another and define an air lens, and satisfying the conditional expression 5.0 ≤ f1/f2 ≤ 9.0, as defined, the prior art fails to simultaneously teach such photographic objective: wherein the lenses of the second and third lens groups have a refractive index larger than or equal to 1.6 and an Abbe-number larger than or equal to 19, as claimed in dependent claim 4; satisfying the conditional expressions -0.75 ≤ f1/f ≤ -0.55 and -0.2 ≤ f2/f ≤ -0.08, as defined and claimed in dependent claim 12; satisfying the conditional expressions -3.00 ≤ fD/f ≤ -1.50 and -3.0 ≤ fD/f3 ≤ -1.3, as defined and claimed in dependent claim 13; satisfying the conditional expressions -0.40 ≤ fB/fD ≤ -0.20 and -0.2 ≤ f2/f ≤ -0.08, as defined and claimed in dependent claim 14; or satisfying the conditional expressions -15.0 ≤ f3/f2 ≤ -8.0 and -0.2 ≤ f2/f ≤ -0.08, as defined and claimed in dependent claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kondo (U.S. Patent Number 6,208,474) and Reiss (U.S. Patent Number 2,865,252) both teach photographic objectives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
12 July 2022